Citation Nr: 1438336	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  13-23 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for prostate cancer, secondary to herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease, secondary to herbicide exposure.

(The matter of entitlement to non-service connected disability pension benefits is the subject of a separate decision.)

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION


The Veteran had active military service from September 1965 to November 1969.

The RO denied service connection for ischemic heart disease in August 2012; and denied service connection for prostate cancer in May 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for prostate cancer and ischemic heart disease, secondary to exposure to Agent Orange, while stationed in Korea at Kimpo Air Base from January 1986 to April 1986.  Kimpo Air Base is reportedly not along the Demilitarized Zone (DMZ).  However, the record shows that proper procedures have not been followed to corroborate whether the Veteran's service included exposure to herbicides, notwithstanding his service away from the DMZ.  The National Personnel Records Center (NPRC) has verified that the Veteran had service in Korea but there is no confirmation of service in an area that had exposure to herbicides. 

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in vicinities other than Vietnam, Thailand, or along the demilitarized zone (DMZ) in Korea.  See VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.n.  These procedures require (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to Compensation and Pension (C&P) Service; and (3) requesting a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides. 

There is no indication from review of the claims folder that the RO followed all of these steps to determine whether the Veteran was exposed to herbicides during his active service in Korea.  As the procedures found in VA's Adjudication Procedure Manual at M21-1MR, IV.ii.2.C.10.n have not been conducted, the Veteran's claim must be remanded in order for the RO to comply with these procedures. 

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.n, determine whether the Veteran was exposed to herbicides during his active service in Korea.  Documented evidence as to what steps were taken must be set forth in the claims file. 

2.  Readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



